DETAILED ACTION    
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant's arguments filed 07/08/2021 have been fully considered but they are not persuasive. 
With regards to applicant argument “Neither Killadi nor Abe, either alone or in combination, teach responsive to designating the connection request as the priority services request type and determining the suitable priority services channel is not available in the first radio frequency band, establishing an interim non-priority services communications channel between the first device and the second device utilizing the second radio frequency band as required by claim 1; Thus, in Killadi, once a connection request has been identified as being received from a priority service provider device, it is simply assigned access to the AP first radio and there is never (1) a determination that a channel is not available on the AP first radio, let alone (2), establishment of an interim channel on the AP second radio for the priority service provider device responsive to such a determination, both of which are required by amended claim 1” Examiner respectfully disagree with applicant. Killadi disclose the processing resource to assign a first radio, operable in a frequency band, of an access point (AP) to a prioritized data zone utilizing the AP; and assign a second radio, operable in the frequency band, of the AP to a plurality of non-prioritized data zones utilizing the AP. Examples may cause a particular service provider to provide a service over an AP at a higher quality and with better network conditions (thus avoiding saturated channels)  than other service providers utilizing the same frequency band on the same AP).  In addition, the secondary prior art Abe para. 34, disclose constantly monitoring the usage status of the channel of each frequency band (for example, the availability of resources such as carriers and slots) in each frame period of the DECT communication and selects the channel of the optimum frequency band. Thus it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate Abe’s connection request and DECT system scheme into Killadi’s prioritized radio assignments scheme. The method can be implemented in a wireless network communications. The motivation of doing this is to efficiently select the channel of the optimum frequency band (see para. 34).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-8, 13, 15-22 are rejected under U.S.C. 103 as being unpatentable over Killadi et al.  US 2020/0037335 herein after Killadi in view of Abe et al. US 20190200149 herein after Abe.
Regarding Claim 1, Killadi disclose a method for multiple radio frequency band operation comprising: operating a first device in a first radio frequency band (see abstract, fig. 3, assign a first radio, operable in a frequency band, of an access point (AP) to a prioritized data zone utilizing the AP; and assign a second radio, operable in the frequency band, of the AP to a plurality of non-prioritized data); receiving a connection request at the first device from a second device utilizing the first radio frequency band (see abstract, fig. 3, para. 33, The various tenants may wish to establish a data connection with clients 110-1 ... 110-N in the airport); designating the connection request as a priority services request type or a non-priority services request type (see abstract, fig. 3, 4, and para. 4  assign a first radio, operable in a frequency band, of an access point (AP) to a prioritized data zone utilizing the AP; and assign a second radio, operable in the frequency band, of the AP to a plurality of non-prioritized data); responsive to designating the connection request as the non-priority services request type, establishing a non-priority services communications channel between the first device and the second device utilizing a second radio frequency band type (see abstract, fig. 4,  assign a second radio, operable in the frequency band, of the AP to a plurality of non-prioritized data); and responsive to designating the connection request as the priority services request type, and determining a suitable priority services channel is available in the first radio frequency band, establishing a priority services communications channel between (see abstract, fig. 3, 4,  assign a first radio, operable in a frequency band, of an access point (AP) to a prioritized data zone utilizing the AP), and responsive to designating the connection request as the priority services request type and determining the suitable priority services channel is not available in the first radio frequency band, establishing an interim non-priority services communications channel between the first device and the second device utilizing the second radio frequency band. (see abstract, fig. 3, 4 para 20, provide prioritized radio assignments for an AP.  For example, a particular service provider utilizing the AP to provide access to their SSID may be assigned a priority access to a radio of the AP while other service providers are relegated to sharing access to another radio of the AP.  Such prioritization may provide monetization opportunities for network equipment via tiered subscription plans, licensing agreements, and other prioritization schemes. Additionally, such prioritization may provide for resource allocation in line with a network administrator's goals.  In an example of the present disclosure, a system may include a processing resource and a computing device comprising instructions executable by the processing resource to assign a first radio, operable in a frequency band, of an access point (AP) to a prioritized data zone utilizing the AP; and assign a second radio, operable in the frequency band, of the AP to a plurality of non-prioritized data zones utilizing the AP. Examples may cause a particular service provider to provide a service over an AP at a higher quality and with better network conditions than other service providers utilizing the same frequency band on the same AP). Killadi disclose all the subject matter but fails to (see para. 62, voice connection request, and para. 32, monitoring the usage status of the channel of each frequency band (for example, the availability of resources such as carriers and slots) in each frame period of the DECT communication to selects the channel of the optimum frequency band). Thus it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate Abe’s connection request and DECT system scheme into Killadi’s prioritized radio assignments scheme. The method can be implemented in a wireless network communications. The motivation of doing this is to efficiently select the channel of the optimum frequency band (see para. 34). 
Regarding Claim 3, Killadi disclose wherein the first device comprises a radio fixed part device (see para. 9, fig. 1, 2, AP access point, such as base station) and the second device comprises a portable part device (para. 8, For example, a client device may include any data processing equipment such as a computer, laptop, cellular phone, smart phone, personal digital assistant, tablet devices, smart devices, wearable smart devices, smart watch, smart glasses, augmented reality devices, virtual reality devices, etc) 
Regarding Claim 4, Killadi disclose wherein the first device comprises a portable part device and the second device comprises a radio fixed part device (para. 8 and 9, fig. 1, 2, AP access point, such as base station and client device including any data processing equipment such as a computer, laptop, cellular phone, smart phone, personal digital assistant, tablet devices, smart devices, wearable smart devices, smart watch, smart glasses, augmented reality devices, virtual reality devices, etc; with interchanging roles, and communicating with one another).
Regarding Claim 5, Killadi disclose further comprising: responsive to establishing the interim non-priority services communications channel, performing communications between the first device and the second device utilizing the interim non-priority services communications channel; monitoring an availability of a newly available priority services channel in the first radio frequency band while utilizing the interim non-priority services communications channel; identifying the availability of the newly available priority services channel in the first radio frequency band; and performing a handover of communications between the first device and the second device from the interim non-priority services communications channel to the newly available priority services channel (see para. 51,  and 52, the first radio 226-1 of the AP 222 may be utilized exclusively to transmit an extended service set identifier (ESSID) and/or maintain data communication between the prioritized data zone 224-1 and the corresponding client devices associated with the ESSID at the AP 222. Additionally, assigning the first radio 226-1 of the AP 222 to the prioritized data zone 224-1 may include granting the prioritized data zone 224-1, the ESSID corresponding to the prioritized data zone 224-1, and/or the clients of the prioritized data zone 224-1/ESSID a prioritized access to the radio resources of the first radio 226-1 over other non-prioritized data zones that may utilize the first radio 226-1. For example, data traffic on another ESSID, corresponding to non-prioritized data zones, that is utilizing the first radio 226-1 may be discontinued and/or delayed while the prioritized data zone 224-1, the ESSID corresponding to the prioritized data zone 224-1, and/or the clients of the prioritized data zone 224-1/ESSID request use of the first radio 226-1; the second radio 226-N may be operable in the same frequency band as the first radio 226-1. For example, the first radio 226-1 may be operable within a first range of radio frequencies within a first range of radio frequencies within the 5 GHz radio frequency band while the second radio 226-N is operable within a second range of radio frequencies within the 5 GHz radio frequency band that is non-overlapping with the first range).
Regarding Claim 6, Killadi disclose all the subject matter but fails to explicitly mention wherein determining the suitable priority services channel is available in the first radio frequency band comprises monitoring a channel quality for each channel in the first radio frequency band. However, Abe from a similar field of endeavor discloses wherein determining the suitable priority services channel is available in the first radio frequency band comprises monitoring a channel quality for each channel in the first radio frequency band (see para. 34, constantly monitors the usage status of the channel of each frequency band (for example, the availability of resources such as carriers and slots) in each frame period of the DECT communication and selects the channel of the optimum frequency band, so the 1.9 GHz band can be used efficiently). Thus it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate Abe’s connection request and DECT system scheme into Killadi’s prioritized radio assignments scheme. The method can be implemented in a wireless network (see para. 34). 
Regarding Claim 7, Killadi disclose the second radio frequency band comprises a non-dedicated ISM band (see para. 12, 13, WiFi radios may include WiFi radios that are operable in the 5 GHz ISM frequency band). Killadi disclose all the subject matter but fails to explicitly mention wherein the first radio frequency band comprises a DECT dedicated band. However, Abe from a similar field of endeavor discloses wherein the first radio frequency band comprises a DECT dedicated band (see para. 31, Digital Enhanced Cordless Telecommunications (DECT) system with a frequency band of 1.9 GHz which is the standard of a digital cordless telephone established in 2011, for example, is used as the communication standard). Thus it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate Abe’s connection request and DECT system scheme into Killadi’s prioritized radio assignments scheme. The method can be implemented in a wireless network communications. The motivation of doing this is to efficiently select the channel of the optimum frequency band (see para. 34).
 Regarding Claim 8, Killadi disclose all the subject matter but fails to explicitly mention wherein the DECT dedicated band comprises a first DECT frequency band between 1880-1900 MHz or a second DECT frequency band between 1920-1930 MHz, and the non-dedicated ISM band comprises an ISM band between 902-908 MHz. However, Abe from a similar field of endeavor discloses wherein the DECT dedicated band comprises a first DECT frequency band between 1880-1900 MHz or a second (see para. 33,   five frequency bands are used in the 1.9 GHz band (specifically, 1895.616 MHz to 1902.528 MHz).  Specifically, the five frequency bands are carriers (that is, carrier waves.  The same applies hereinafter) having a center frequency of f1 (1895.616 MHz), a carrier having a center frequency of f2 (1897.344 MHz), a carrier having a center frequency of f3 (1899.072 MHz), a carrier having a center frequency of f4 (1900.800 MHz), a carrier having a center frequency of f5 (1902.528 MHz), and a carrier having a center frequency of f6 (1904.256 MHz)). Thus it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate Abe’s connection request and DECT system scheme into Killadi’s prioritized radio assignments scheme. The method can be implemented in a wireless network communications. The motivation of doing this is to efficiently select the channel of the optimum frequency band (see para. 34).
  Regarding Claim 17, Killadi disclose method for multiple radio frequency band operation comprising: operating a first device in a first radio frequency band; sending a connection request to a second device from the first device utilizing the first radio frequency band, the connection request comprising a priority services request type or a non-priority services request type (see para. 75-77, sending a prioritized SSID and non-prioritized SSID), establishing a non-priority services communications channel between the first device and the second device utilizing a second radio frequency band if the connection request is the non-priority services request type (see abstract, fig. 3, para. 33, The various tenants may wish to establish a data connection with clients 110-1 ... 110-N in the airport); and  Attorney Docket No. 01-8213/US36 PATENTwhere the connection request comprises the priority services request type, one of either: establishing a priority services communications channel between the first device and the second device utilizing the first radio frequency band following a determination the priority services communications channel is available in the first radio frequency band (see abstract, fig. 3, 4, and para. 4  assign a first radio, operable in a frequency band, of an access point (AP) to a prioritized data zone utilizing the AP; and assign a second radio, operable in the frequency band, of the AP to a plurality of non-prioritized data), or establishing an interim non-priority services communications channel between the second device and the first device utilizing the second radio frequency band following a determination the priority services communications channel is not available in the first radio frequency band (see para. 51,  and 52, the first radio 226-1 of the AP 222 may be utilized exclusively to transmit an extended service set identifier (ESSID) and/or maintain data communication between the prioritized data zone 224-1 and the corresponding client devices associated with the ESSID at the AP 222. Additionally, assigning the first radio 226-1 of the AP 222 to the prioritized data zone 224-1 may include granting the prioritized data zone 224-1, the ESSID corresponding to the prioritized data zone 224-1, and/or the clients of the prioritized data zone 224-1/ESSID a prioritized access to the radio resources of the first radio 226-1 over other non-prioritized data zones that may utilize the first radio 226-1. For example, data traffic on another ESSID, corresponding to non-prioritized data zones, that is utilizing the first radio 226-1 may be discontinued and/or delayed while the prioritized data zone 224-1, the ESSID corresponding to the prioritized data zone 224-1, and/or the clients of the prioritized data zone 224-1/ESSID request use of the first radio 226-1; the second radio 226-N may be operable in the same frequency band as the first radio 226-1. For example, the first radio 226-1 may be operable within a first range of radio frequencies within a first range of radio frequencies within the 5 GHz radio frequency band while the second radio 226-N is operable within a second range of radio frequencies within the 5 GHz radio frequency band that is non-overlapping with the first range).
Regarding claim 20, the rejection is the same as 5.
Regarding claim 21, the rejection is the same as 7.
Regarding claim 22, the rejection is the same as 8.
Regarding claim 13, the rejection is the same as 1.
Regarding claims 15 and 19, the rejection is the same as 3.
Regarding claims 16 and 18, the rejection is the same as 4.
Regarding Claim 13, Killadi further disclose a first communications device comprising: one or more processors; a first radio frequency band transceiver to operate the first communications device in a first radio frequency band; a second radio frequency band transceiver to operate the first communications device in a second radio frequency band; one or more antennas (see para, APs may include a plurality of integrated radio transceivers and/or radio antennas); and one or more memories comprising computer-executable instructions stored thereon which, when executed by the one or more processors, cause the one or more processors to perform operations comprising (see para. 64; A processing resource 442 may execute the instructions stored on the non-transitory machine-readable medium 444. The non-transitory machine-readable medium 444 may be any type of volatile or non-volatile memory or storage, such as random-access memory (RAM), flash memory, read-only memory (ROM), storage volumes, a hard disk, or a combination thereof), determining whether a priority services channel is available or not available in the first radio frequency band (see para. 67, since the prioritized data zone has access to the radio resources of the first radio to the exclusion of the non-prioritized data zones, the prioritized data zone will experience fewer delays and/or adverse network conditions that may occur when sharing access to a radio with other data zones).

Claims 9-12, 23, and 24 are rejected under U.S.C. 103 as being unpatentable over Killadi in view of Shaw US 20130309991 herein after Shaw.
Regarding Claim 9, Killadi disclose all the subject matter but fails to explicitly mention wherein operating the first device in the first radio frequency band comprises: transmitting during an idle mode a beacon on at least one channel in the first radio frequency band. However, Shaw from a similar field of endeavor discloses wherein operating the first device in the first radio frequency band comprises: transmitting during an idle mode a beacon on at least one channel in the first radio frequency band (see para. 109, contacting an idle Mobile Station or User Equipment). Thus it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate Shaw’s prioritizing voice call scheme into Killadi’s prioritized radio assignments scheme. The method can be implemented in a wireless network communications. The motivation of doing this is to provide increased  (see para. 102).
Regarding Claim 10, Killadi disclose wherein designating the connection request as the priority services request type or the non- Attorney Docket No. 01-8213/US34 PATENTpriority services request type comprises (see para. 34, 35, a cellular telecommunications data provider (e.g., Sprint, AT&T, Verizon, etc.) may wish to provide clients 110-1 ... 110-N access to their respective computing networks, a first data zone corresponding to a first cellular telecommunications service provider leasing use of the AP). Killadi disclose all the subject matter but fails to explicitly mention determining whether the connection request comprises a request for voice communication services. However, Shaw from a similar field of endeavor discloses determining whether the connection request comprises a request for voice communication services (see abstract, para. 6, prioritizing the voice call request compared to the data session and direct the voice call to a network device based on the prioritization). Thus it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate Shaw’s prioritizing voice call scheme into Killadi’s prioritized radio assignments scheme. The method can be implemented in a wireless network communications. The motivation of doing this is to provide increased functionality of existing network resources and avoid traffic jams in channels (see para. 102).
Regarding Claim 11, Killadi disclose all the subject matter but fails to explicitly mention wherein the priority services request type comprises a request for voice telephony communication services and the non-priority services request type comprises (see abstract, prioritizing the voice call request compared to the data session and direct the voice call to a network device based on the prioritization). Thus it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate Shaw’s prioritizing voice call scheme into Killadi’s prioritized radio assignments scheme. The method can be implemented in a wireless network communications. The motivation of doing this is to provide increased functionality of existing network resources and avoid traffic jams in channels (see para. 102).
Regarding Claim 12, Killadi disclose all the subject matter but fails to explicitly mention wherein the request for non-telephony data services comprises a request for sensor data transfer services. However, Shaw from a similar field of endeavor discloses wherein the request for non-telephony data services comprises a request for sensor data transfer services (see abstract, para. 83, prioritizing the voice call request compared to the data session such as SMS messaging). Thus it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate Shaw’s prioritizing voice call scheme into Killadi’s prioritized radio assignments scheme. The method can be implemented in a wireless network communications. The motivation of doing this is to provide increased functionality of existing network resources and avoid traffic jams in channels (see para. 102).
Regarding claim 23, the rejection is the same as 9.
Regarding claim 24, the rejection is the same as 11.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOKOU R DETSE whose telephone number is (571)272-9608. The examiner can normally be reached M-T 9:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 5712723011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KOKOU R DETSE/Examiner, Art Unit 2463                                                                                                                                                                                                        
/OMAR J GHOWRWAL/Primary Examiner, Art Unit 2463